I admit that my heart is with the majority, but my concept of the standard of review at work in this case keeps me from joining their efforts to reach "the right result." While the principal opinion artfully frames its analysis in terms of"as a matter of law," this appeal really presents an abuse-of-discretion issue. This distinction is outcome-determinative in my mind, for if we were in a position to make a de novo review of the facts, I would not hesitate to join my colleagues in reversing this judgment. However, since I believe we are much more limited in our review by the abuse-of-discretion standard set forth in Kennedy, supra, 
I cannot second-guess both the agency and the trial court. I readily concede that trial courts should not be permitted to reach the wrong legal conclusion on a question of law and yet pass muster under the highly deferential abuse-of-discretion standard. To me, a prejudicial error of law always amounts to an *Page 758 
abuse of discretion, holdings to the contrary notwithstanding. However, because I find that the record contains some evidence which would allow the agency to infer that the misrepresentation was intentional, i.e., that she knowingly signed a written document, I cannot say that the decision of the trial court was wrong as a matter of law. While I would like to join the majority, I feel constrained to defer to the wisdom of the trial court.